— The supplemental pro se brief of the defendant, received subsequent to the determination of his appeal from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered February 11, 1981, is deemed an application for reargument of that appeal.
*619Motion granted, and upon reargument the prior determination of the court, dated April 7, 1986, is adhered to.
We have considered the additional arguments raised in the defendant’s pro se supplemental brief and find them to be without merit. Mollen, P. J., Rubin, Eiber and Kooper, JJ., concur.